DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 07/14/2021.  Examiner acknowledged that claims 1-3, 8, 10 and 12 are amended; claim 4 is canceled; claims 5-7, 9, 13-15 are withdrawn.  Currently, claims 1-3, 8 and 10-12 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Carosa on 09/09/2021.
The application has been amended as follows: 
Claim(s):
1.  (Currently Amended) A microcontroller unit for address allocation for a receiver device of a communication system comprising a plurality of receiver devices which are connected serially with each other, the microcontroller unit configured to:

if the predetermined data pattern has been detected in a first data slot of the digital data stream, [[for]] set; and 
responsive to the detection of the predetermined data pattern, if the predetermined data pattern has not been detected in the first data slot of the digital data stream, seta first occurrence of the predetermined data pattern ;
wherein the microcontroller unit is adapted to overwrite the data slot of the first occurring predetermined data pattern with the derived third data value and to forward the digital data stream with the overwritten data slot to a neighboring one of the receiver devices.
5.  Canceled
6.  Canceled
7.  Canceled
8.  (Currently Amended) A remote device management (RDM) controller for address allocation for a communication system, the RDM controller configured to generate an address sorting command and to forward the address sorting command to a signal adapter unit, wherein the signal adapter unit is configured to transmit the address sorting command to a receiver device, the receiver device configured to:
detect a received digital data stream as an address sorting command with a predetermined data pattern at the receiver device;
responsive to the detection of the predetermined data pattern, if the predetermined data pattern has been detected in a first data slot of the digital data stream, set an address of the receiver device to a predetermined first data value; and
responsive to the detection of the predetermined data pattern, if the predetermined data pattern has not been detected in the first data slot of the digital data stream, set the address of the receiver device to a third data value derived from a second data value;
wherein the receiver device is adapted to overwrite the data slot of the first occurring predetermined data pattern with the derived third data value and to forward the digital data stream with the overwritten data slot to a neighboring one of the receiver devices.
9.  Canceled
13.  Canceled
14.  Canceled
15.  Canceled
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-3, 8 and 10-12 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…if the predetermined data pattern has been detected in a first data slot of the digital data stream, set an address of the receiver device to a predetermined first data value; and…if the predetermined data pattern has not been detected in the first data slot of the digital data stream, set the address of the receiver device to a third data value derived from a second data value in a data slot preceding a first occurrence of the predetermined data pattern…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-3 and 12 are allowed as being dependent on claim 1).
“…if the predetermined data pattern has been detected in a first data slot of the digital data stream, set an address of the receiver device to a predetermined first data value; and…if the predetermined data pattern has not been detected in the first data slot of the digital data stream, set the address of the receiver device to a third data value derived from a second data value…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 8, (claims 10-11 are allowed as being dependent on claim 8).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Yang (US 2013/0076256).
Yang discloses a microcontroller unit for address allocation for receiver device of a communication system comprising a plurality of receiver devices connected serially.  However, Yang fails to disclose if the predetermined data pattern has been detected in a first data slot of the digital data stream, set an address of the receiver device to a predetermined first data value; and…if the predetermined data pattern has not been detected in the first data slot of the digital data stream, set the address of the receiver device to a third data value derived from a second data value in a data slot preceding a first occurrence of the predetermined data pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Henry Luong/Primary Examiner, Art Unit 2844